Citation Nr: 0810059	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol abuse 
disorder.

3.  Entitlement to service connection for gastrointestinal 
disability, to include acid reflux and indigestion.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran's case was remanded for additional development in 
January 2006 and March 2007.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.

2.  An alcohol abuse disorder was not caused or made worse by 
service-connected disability.

3.  The veteran does not have a gastrointestinal disorder, 
including acid reflux and indigestion, that is attributable 
to military service; a gastrointestinal disorder was not 
caused or made worse by service-connected disability.

4.  The veteran does not have headaches that are attributable 
to military service; headaches were not caused or made worse 
by service-connected disability.

5.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).

2.  Primary alcohol abuse disorder is not a disability for 
which service connection may be granted; alcohol abuse is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 105(a), 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.301(d), 3.303, 3.304, 3.307, 
3.309, 3.310 (2007), 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

3.  The veteran does not have a gastrointestinal disability, 
to include acid reflux and indigestion, that is the result of 
disease or injury incurred in or aggravated by active 
military service; a gastrointestinal disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007); 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).

4.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated by active 
military service; headaches are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  

5.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran claims entitlement to service connection for 
PTSD, alcohol abuse disorder secondary to PTSD, a 
gastrointestinal disability secondary to PTSD, headaches 
secondary to PTSD, and TDIU.  Because of the manner in which 
the RO developed the appeal, the Board will also consider the 
claims of entitlement to alcohol abuse, a gastrointestinal 
disability, and headaches on a direct basis.  

The veteran is currently service connected for tinea cruris 
evaluated as 10 percent disabling since March 24, 1997, 
diabetes mellitus type 2 evaluated as 20 percent disabling 
since September 11, 2003, tinnitus evaluated as 10 percent 
disabling since September 11, 2003, and erectile dysfunction 
associated with diabetes mellitus evaluated as noncompensably 
disabling since September 25, 2007.  He has been awarded 
special monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(k) for loss of use of a creative organ.

The veteran served on active duty from March 1969 to December 
1970.  Service personnel records associated with the claims 
file reveal that the veteran served in the Republic of 
Vietnam from January 1970 to December 1970.  The veteran 
served with the 13th Quartermaster Platoon in Vietnam from 
January 19, 1970, to February 9, 1970.  The personnel records 
and the veteran's DD 214 reflect that the veteran received 
the National Defense Service Medal, Vietnam Service Medal, 
and the Vietnam Campaign Medal.  The veteran's military 
occupation specialty (MOS) was noted to be a petroleum 
storage specialist.  

The veteran's service medical records are negative for any 
indication of evaluation or treatment for any psychiatric 
disabilities, alcohol abuse, gastrointestinal disabilities, 
or headaches.  The veteran's December 1970 separation 
physical examination is negative for any psychiatric, 
gastrointestinal, or neurological findings.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 1997 to October 2007.  The records 
reveal treatment for and diagnoses of PTSD, alcohol 
dependence, and gastroesophageal reflux disease (GERD).

In a November 1999 letter, a VA therapist reported that the 
veteran was in treatment for PTSD since October 1997.  She 
said he was exposed to a traumatic event that involved 
threatened injury and death.  

The veteran submitted a stressor statement in September 2003.  
He said he worked as a petroleum specialist in Vietnam.  He 
said the pipeline required constant repairs of leaks due to 
enemy rockets, mortars, and other explosive devices.  He 
reported that he was also required to shoot any debris that 
floated by the pumping station.  He said occasionally he was 
required to retrieve bodies from the river.  He said working 
on the pipeline itself was hazardous work and that he was 
exposed to sniper fire, enemy rockets and mortars while 
working on the pipeline.  

The veteran was afforded a general medical examination in 
October 2003.  He was diagnosed with GERD, hiatal hernia, 
irritable bowel syndrome (IBS), headaches, and PTSD, among 
other things.  

The veteran was afforded a VA examination in October 2003.  
The veteran reported that he was driving a tanker truck in 
Vietnam and the truck in front of him hit a mine and 
exploded.  He said his unit came under fire and he was 
responsible for pulling dead bodies out of the river.  He 
also said on another occasion he was walking down the street 
past an abortion clinic and there were body parts of babies 
in the streets, which dogs were eating.  The examiner said 
the veteran met the criteria for PTSD if his claimed 
stressors could be verified.  He also reported that the 
veteran had alcohol abuse disorder secondary to PTSD.  

The veteran was afforded a VA examination in October 2003.  
The examiner diagnosed the veteran with GERD and a hiatal 
hernia.  He opined that it was less likely than not that the 
veteran's reflux disease and hiatal hernia were secondary to 
his PTSD.  

The veteran was afforded a VA neurological examination in 
October 2003.  The veteran was diagnosed with headaches.  

Also associated with the claims file is a buddy statement 
from B.G., a fellow soldier who served with the veteran in 
Vietnam.  B.G. reported that he remembered a shooting on the 
Saigon River and he said the pipeline exploded.  He said he 
served in 1970 in Tonsonut with the Quartermaster Unit.  

Several lay statements from the veteran's ex-spouse, mother, 
and friends received in October 2003, November 2003, and 
September 2004 indicated that the veteran was a changed 
person after he returned from Vietnam.  

A lay statement received in September 2004 from E.N., dated 
in November 1997, indicated that the veteran worked as a 
long-distance truck driver.  She said the last time she spoke 
to the veteran he was in great pain due to swollen arms, 
hands, legs, and ankles.  E.N. said she believed the veteran 
was unable to perform any gainful employment.  She concluded 
that the veteran applied for Social Security disability 
benefits in September 1996.

The veteran was last afforded a VA examination in September 
2007.  The examiner noted that the veteran was service 
connected for diabetes mellitus, tinea cruris, and tinnitus.  
He opined that taking account of the veteran's service-
connected disabilities collectively there would not likely be 
a significant loss of function with typical occupational 
duties or activities of daily living secondary to any of the 
veteran's disabilities separately or as a whole.  The 
examiner concluded that the veteran's service-connected 
disabilities would not likely result in the inability to 
secure and maintain gainful employment.  He noted that the 
veteran has significant nonservice-connected disabilities of 
the cervical and lumbar spine.  

Associated with the claims file is a response from the United 
States Army and Joint Services Records Research Center 
(JSRRC) received in September 2007.  The RO requested the 
JSSRC to verify a pipeline explosion in January 1970 while 
the veteran was assigned to the 13th Quartermaster Platoon.  
The JSRRC reported that the Operational Report Lessons 
Learned (OR-LL) were reviewed for the period ending January 
31, 1970.  The OR-LL verified that on January 10, 1970, a 
section of a triple pipeline carrying JP-4 mogas and diesel 
was destroyed by Viet Cong saboteurs.  

The RO issued a formal finding of lack of information 
required to corroborate stressors associated with a claim for 
PTSD in October 2007.  The RO noted that the veteran was 
requested to provide additional information regarding his 
stressors in letters dated in May 2007 and July 2007.  The 
veteran failed to respond to either letter.  Finally, the RO 
noted that the JSRRC verified a pipeline explosion on January 
10, 1970; however the evidence of record showed that the 
veteran's unit was not present until January 19, 1970, nine 
days after the pipeline explosion.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service personnel records and 
service medical records do not document combat service.  
Furthermore, the service medical records do not document 
treatment for any psychiatric disorders.  The only stressor 
the veteran reported that was capable of verification was the 
pipeline explosion in Vietnam.  As reported above, the JSRRC 
reported that the OR-LL verified that on January 10, 1970, a 
section of a triple pipeline carrying JP-4 mogas and diesel 
was destroyed by Viet Cong saboteurs.  However, the veteran's 
unit was not present until January 19, 1970, nine days after 
the pipeline explosion.  The veteran failed to provide any 
further information regarding his claimed stressors.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to a verified 
stressor.  The VA outpatient treatment reports document a 
diagnosis of PTSD but none of the diagnoses was linked to a 
verified stressor.  Similarly the November 1999 letter from 
the veteran's treating therapist at VA failed to link the 
PTSD diagnosis to a verified stressor.  Finally, the October 
2003 VA examiner also diagnosed the veteran with PTSD but 
specifically noted that the veteran's stressors were 
unconfirmed.  Consequently, absent a diagnosis of PTSD linked 
to a verified stressor, service connection must be denied.  
38 C.F.R. § 3.304(f).

B.  Other Service Connection Claims

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  The provisions of 
38 C.F.R. § 3.310 were amended to provide that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected one unless the baseline 
level of severity of the nonservice-connected disability is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  However, as will be explained below, 
this change does not affect the analysis in this case because 
the preponderance of the evidence shows that there is no 
relationship.

Alcohol Abuse

A disability incurred during active military service shall 
not be deemed to have been incurred in line of duty if such 
disability was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Drug abuse means the use of illegal 
drugs, the intentional use of prescriptions drugs or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2007).  See also 38 U.S.C.A. §§  105(a), 1110 (West 2002); 
VAOPGCPREC 7-99 (June 9, 1999) (confirming that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
claims filed after October 31, 1990).

As a result, service connection for alcohol abuse on a direct 
basis is barred by law.  The Court has held that there can be 
service connection for a substance abuse disorder acquired as 
secondary to, or as symptoms of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  In this case, the veteran claimed service connection 
for alcohol abuse disorder as secondary to PTSD.  Although 
claimants can be service connected for alcohol and drug abuse 
on a secondary basis pursuant to 38 C.F.R. § 3.310(a) for 
purposes of VA benefits other than compensation, as noted 
above, a grant of service connection for PTSD is not 
warranted.  Consequently, because his alcohol abuse disorder 
has not been linked to any other service-connected 
disabilities, he cannot obtain service connection for alcohol 
abuse under the provisions of section 3.310(a).  As there is 
no other legal vehicle whereby he can now obtain service 
connection, his claim must be denied.

Gastrointestinal Disability

The medical evidence reveals a diagnosis of IBS and GERD.  
However, there is no showing of a relationship to the 
veteran's period of military service.  The veteran's service 
medical records did not document any evidence of treatment 
for a gastrointestinal disorder and the veteran was not 
diagnosed with a gastrointestinal disability at his discharge 
from service.  None of the treatment records associated with 
the claims file includes an opinion linking any current 
gastrointestinal disorder to the veteran's period of service.  

In short, there is no competent evidence of a 
gastrointestinal disability during service, and no competent 
evidence linking any current gastrointestinal disorder to 
service.  In fact, the veteran has contended that a 
gastrointestinal disability is due to PTSD, not directly 
traceable to service.  As noted in the analysis above, 
service connection for PTSD is not warranted and consequently 
service connection for a gastrointestinal disorder secondary 
to PTSD is consequently not warranted.  The preponderance of 
the evidence is against the claim.

Headaches

The medical evidence reveals a diagnosis of headaches.  
However, there is no showing of a relationship to the 
veteran's period of military service.  The veteran's service 
medical records did not document any evidence of treatment 
for headaches and the veteran was not diagnosed with a 
headache disorder at his discharge from service.  None of the 
treatment records associated with the claims file includes an 
opinion linking any current headache disorder to the 
veteran's period of service.  

In short, there is no competent evidence of headaches during 
service, and no competent evidence linking any current 
headache disorder to service.  As with the gastrointestinal 
disability claim, the veteran's contention is that his 
headaches are due to PTSD, not directly attributable to 
military service.  As noted in the analysis above, service 
connection for PTSD is not warranted and consequently service 
connection for headaches secondary to PTSD is consequently 
not warranted.  The preponderance of the evidence is against 
the claim.

III.  TDIU

The veteran has claimed that his service-connected 
disabilities render him unemployable.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2007).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for tinea 
cruris evaluated as 10 percent disabling, type II diabetes 
mellitus evaluated as 20 percent disabling, tinnitus 
evaluated as 10 percent disabling, and erectile dysfunction 
associated with diabetes mellitus evaluated as noncompensably 
disabling.  He is in receipt of special monthly compensation 
on account of loss of use of a creative organ.  The combined 
level of the veteran's service-connected disabilities is 40 
percent.  Thus, with the veteran's highest rated service-
connected disability, rated at 20 percent, and the combined 
disabilities evaluated as 40 percent, award of TDIU can not 
be predicated on disability percentages under 38 C.F.R. § 
4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, the preponderance of the evidence of record is that the 
veteran is not unemployable due to his service-connected 
disabilities.  The September 2007 VA examiner opined that 
taking account of the veteran's service-connected 
disabilities collectively there would not likely be a 
significant loss of function with typical occupational duties 
or activities of daily living secondary to any of the 
veteran's disabilities separately or as a whole.  The 
examiner concluded that the veteran's service-connected 
disabilities would not likely result in the inability to 
secure and maintain gainful employment.  He noted that the 
veteran has significant nonservice-connected disabilities of 
the cervical and lumbar spine.  

The Board recognizes that the veteran may have been awarded 
Social Security Administration (SSA) disability benefits, but 
notes that the laws and regulations governing award of SSA 
benefits are not the same as those governing award of VA 
benefits.  The receipt of SSA benefits based on a combination 
of all disabilities, service-connected and nonservice-
connected alike, is not determinative.  

In light of the foregoing, the Board finds that award of 
individual unemployability by reason of service-connected 
disability is not warranted, including on an extra-schedular 
basis.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD, alcohol abuse disorder, a 
gastrointestinal disorder, or headaches, or for granting 
TDIU.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

The Board notes that the veteran has alleged that he has 
PTSD, alcohol abuse disorder, a gastrointestinal disorder, 
and headaches that are related, directly or indirectly, to 
his  military service.  He also asserts that he can not work 
because of service-connected disability.  While the veteran 
is capable of providing information regarding his symptoms, 
as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Veteran's Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in September 2003.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had current disabilities and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO also notified the veteran of 
the evidence/information required to substantiate his claim 
for TDIU in October 2003.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a March 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Because neither issue is before the Board, further action 
with respect to either is not required.

The record also indicates that the veteran may be receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" to 
the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The lay statement from E.N. indicated that the 
veteran was in great pain due to swollen arms, hands, legs, 
and ankles.  She said that the veteran applied for Social 
Security disability benefits in September 1996.  It is not 
clear whether the veteran is in receipt of any Social 
Security benefits.  Furthermore, the veteran has not 
suggested that any such records would show that his currently 
claimed disabilities were traceable to his military service 
or that they relate to the effects of his service-connected 
disabilities.  There is no indication that the records would 
be relevant to these claims.  Remanding the case to obtain 
such records would serve no useful purpose. 

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded several 
VA examinations.  As for whether further action should have 
been undertaken by way of obtaining additional medical 
opinion on the question of whether any gastrointestinal 
disability or headaches are traceable to military service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2007).  In this case, the veteran has had post-
service treatment for his claimed disabilities, but there is 
no indication, except by way of unsupported allegation, that 
any gastrointestinal disability or headaches are traceable to 
military service.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for alcohol abuse disorder 
is denied.

Entitlement to service connection for gastrointestinal 
disability, to include acid reflux and indigestion, is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


